Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. 
Applicant argues that Hatami (US 20100323722) does not teach reducing data transmission frequency with respect to default data transmission frequency of the transmitting device and that Hatami merely decreases the frequency of querying based on the estimated time arrival or estimated distance. Further, that the previous office action’s assertion that one of ordinary skill would have understood this may be with respect to a default frequency lacks sufficient reasoning to establish obviousness. 
However, any one of ordinary skill in the art would have recognized that something which transmits information to anything else at some frequency must have an initial frequency that it begins at, which must be set somehow. This is a default data frequency. As such, when Hatami either increases or decreases the frequency of transmission ([0023], [0024]), it must be with respect to a default data transmission frequency. 
Applicant also argues that Hatami and Brighenti (US 20110029184) do not disclose the newly added features of “aggregating the data collected by one or more location sensors associated with the vehicle while the vehicle is traveling on the road segment in a time block for a pre-determined duration, wherein the data that is transmitted is the aggregated data, and wherein the time block includes a recently designated time period to provide a real-time estimated time of arrival.” However, Brighenti teaches the current driving behavior may be classified as abnormal when the number of road sections driven along abnormally in the last time or space interval of known duration or length exceeds a given 
Applicant argues claims 5-8, 13-14, and 19-20 are allowable by virtue of dependency of claims argued as presented above. This argument is found unpersuasive for the same reasons as previously stated. 
In regards to claim 21, applicant states the objective of reduced dynamic data transmission frequency to reduce data and battery consumption of the transmitting device is absent from the applied references, notably Ha--tami. Further that this was agreed during the interview. However, examiner did not agree that this would overcome the prior art, but instead agreed that it would help in distinguishing the disclosure from the applied references further, depending on the specific language used. Further, Hatami teaches if the system relies on handheld devices, it may attempt to minimize the battery loss by selecting an optimal mode of querying ([0022]). One of ordinary skill would have understood this involves the focus of this disclosure, adjusting the frequency of transmission. As such, Hatami does contemplate preserving battery life by adjusting the transmission frequency. 
In regards to claims 22, 25, and 26, applicant states the added description on historical traversal time data is absent from the applied references, notably Hatami. Further, that this was agreed during the interview. However, examiner did not agree that this would overcome prior art and no definition of historical traversal time data is present, rather that a clarification in the claims of what historical traversal time data was defined as and how it was determined would help in distinguishing the disclosure from the applied references depending on the specific language used. Brighenti teaches determining the at least start and end point dynamic characteristics and determining if they fall within a historical pre-set number of standard deviations about a mean value determined from previous traversals of a similar road segment ([0040]). When applied to Hatami, it would have been obvious to 
In regards to claim 23, applicant argues the added context pertaining to the coupling of dynamic data transmission frequency with dynamic location sampling rate is absent from applied references, notable Hatami. However, Hatami teaches that the transmission is updating the location of the vehicle ([0023]) and the frequency of this transmission may be adjusted in a number of ways ([0024]). As such, this is a dynamic location sampling rate that is coupled to a dynamic data transmission frequency as the rate or frequency they happen is dynamically adjusted. 
In regards to claim 24, applicant states the added context of difference of the predicted location beyond the threshold distance from the current location is absent from the applied references, notable Hatami. However, Brighenti teaches the time dependent position of the vehicle may be determined ([0025]), and then this, along with other dynamic characteristics, are compared with a historical mean pattern along the current road section ([0026]) and if they are above a threshold value, driving is considered abnormal ([0027]). As such, this context of difference of the predicted location beyond the threshold distance from the current location is present in Brighenti. Further, one of ordinary skill would have understood from this information that when it is determined that the vehicle is not traveling at the predicted path, then an estimate of time based on the predicted path must not be fully accurate. 

Claim Objections
Claims 5, 13, and 19 objected to because of the following informalities:  
Claim 5 reads “the predicted location differs from current location beyond a threshold distance.” which should read “the predicted location differs from the current location beyond a threshold distance.” 
the current location beyond a threshold distance.”
Claim 19 reads “the predicted location differs from current location beyond a threshold distance.” which should read “the predicted location differs from the current location beyond a threshold distance.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-15, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hatami (US 20100323722) in view of Brighenti et al. (US 20110029184).
In regards to claim 1, Hatami teaches a method (Fig 2A, Fig 2B) comprising: 
determining a dynamic data transmission frequency for a transmitting device of a vehicle traveling the road segment based on the estimated time of arrival, wherein the dynamic data transmission frequency is reduced with respect to a default data transmission frequency of the transmitting device; ([0023] time interval of location querying may be determined based on distance or time to destination. Time interval is a transmission frequency. [0024] the frequency of querying for location transmission may be adjusted based on a number of factors. This means the location 
configuring the transmitting device to transmit data from the vehicle at the dynamic data transmission frequency. ([0023] time interval of location querying may be determined based on distance or time to destination. [0016] location reporting device which reports own and other vehicle location. One of ordinary skill would have understood location reporting device is configured based on the time interval. Further, that as the time interval between queries is changed over time, the transmission frequency is dynamic.)
Hatami also teaches at step 110, an estimation of a time of arrival at a destination may be determined ([0023]), which one of ordinary skill would have understood, a destination may be the end of a road segment.
Hatami does not teach: 
calculating an estimated time of arrival at an end node of a road segment from a beginning node of the road segment based on historical traversal time data for the road segment; 
However, Brighenti teaches using historical information and an associated starting point and end point of a road section and determining deviation from normal operations along that section ([0019], [0026]). This may include observing time and position ([0016], [0017]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method of estimating and controlling arrival time of Hatami by incorporating the teachings of Brighenti, such that the steps of arrival time determination also incorporates historical information. 
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver’s deviation, which can be used to determine unsafe driving conditions ([0050]).

In regards to claim 4, Brighenti teaches instantaneous position and vehicle information for the current road segment is stored in buffer memory ([0025]), which may be reset and wiped after the vehicle reaches the endpoint of the segment ([0030]). As such, data on the current segment is aggregated in buffer memory. Further, Brighenti also teaches the current driving behavior may be classified as abnormal when the number of road sections driven along abnormally in the last time or space interval of known duration or length exceeds a given threshold ([0042]). This is a time block associated with the aggregated data and may be a predetermined duration or length, including a most recent time period. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method of estimating and controlling arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti such that method also includes steps in which the instantaneous position and vehicle information is stored in buffer memory for each road segment and the buffer memory is wiped when the analysis of the current road segment is completed, including a time or distance interval of known duration or length, and this information may be transmitted when queried and used to refine an estimated time of arrival. 
The motivation to do so is that, as acknowledged by Brighenti, this method does not require large memory capacity and is therefore cheap and easy to implement using largely already available systems ([0048]).

In regards to claim 5, Brighenti teaches determining a mean path or path along a segment of road between two end points and comparing the current instantaneous vehicle position and dynamic characteristics to an abnormal driving characteristics threshold ([0037], [0025], [0026]). The mean path is a predicted location based on the estimated time of arrival. 

The motivation to do so is that, as acknowledged by Brighenti, this comparison provides a way to reference a personal driving history that can be used to easily identify when the driver is unsafe or in an abnormal situation ([0050]).

In regards to claim 6, Hatami, as modified by Brighenti, teaches the method of claim 5, further comprising: 
reconfiguring the transmitting device to transmit the data at the dynamic data transmission frequency from the default data transmission frequency based on detecting that the vehicle has arrived at the end node. ([0024] frequency of querying may be adjusted based on how close to the destination the vehicle or vehicle are. The destination may be an endpoint.)

In regards to claim 7, Brighenti teaches instantaneous position is stored as a function of time and may be determined using a GPS or mathematically integrating over time ([0025]). As such, this must keep record of the travel time in order to perform calculations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method of arrival time estimation and control of Hatami, as already 
The motivation to do so is that, as acknowledged by Brighenti, travel time can be used to calculate the vehicle position ([0025]), which can be compared to a personal driving history that can then be used to easily identify when the driver is unsafe or in an abnormal situation ([0050]).

In regards to claim 8, Brighenti teaches determining a mean pattern distribution of vehicle characteristics while traveling over a road segment and storing it in a history database ([0026]). The current vehicle characteristics while it travels the road segment is compared to the historical mean distribution, if the current actions are found to be above an abnormal threshold, the vehicle may be determined to be driving abnormally. Alternatively, it may be in a grey area where the system is unsure if it is abnormal or acceptable ([0027]). Further, this may be compared using the mean, standard deviations, and other known numbers ([0040]). One of ordinary skill would have understood this distribution is likely a normal distribution and known numbers may include z-scores. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method estimating and controlling the arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti and knowledge common in the art, such that the steps of arrival time determination which incorporates historical information also compares the current vehicle characteristics to the mean historical characteristics and adjusts the estimated arrival time based on that information.
The motivation to do so is that, as acknowledged by Brighenti, this comparison provides a way to reference a personal driving history that can be used to easily identify when the driver is unsafe or in an abnormal situation ([0050]).

In regards to claim 9, Hatami teaches an apparatus ([0015] data processing apparatus) comprising: 
at least one processor; [0015] may work in conjunction with external systems such as computer or remote processing apparatus. As it is a processing apparatus, one of ordinary skill would have understood there must be a processor) and 
at least one memory including computer program code for one or more programs, ([0015] may work in conjunction with external systems such as computer or remote processing apparatus. As a method is performed, one of ordinary skill in the art would have recognized the computer or processing apparatus likely has program code stored in some sort of memory to perform the method.)
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, ([0015] may work in conjunction with external systems such as computer or remote processing apparatus. As a method is performed, one of ordinary skill in the art would have recognized the computer or processing apparatus must have a program code stored in some sort of memory to perform the method.)
determine a dynamic data transmission frequency for a transmitting device of a vehicle traveling the road segment based on the estimated time of arrival, wherein the dynamic data transmission frequency is reduced with respect to a default data transmission frequency of the transmitting device; ([0023] time interval of location querying may be determined based on distance or time to destination. Time interval is a transmission frequency. [0024] the frequency of querying for location transmission may be adjusted based on a number of factors. This means the location transmission frequency is dynamic and one or ordinary skill would have understood this must be with respect to a frequency that queries are made which is pre-set as a default initial value.) and 

Hatami also teaches the estimated time to arrival at a destination may be determined ([0023]). One of ordinary skill would have understood a destination may be the end of a road segment. 
Hatami does not teach: 
calculate an estimated time of arrival at an end node of a road segment from a beginning node of the road segment based on historical traversal time data for the road segment; 
However, Brighenti teaches using historical information and an associated starting point and end point of a road section and determining deviation from normal operations along that section ([0019], [0026]). This may include observing time and position ([0016], [0017]). 
Additionally, while not explicitly stated, one of ordinary skill in the art would have understood that the method of Hatami is stored as a program on a memory readable by a computer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the apparatus estimating and controlling arrival time of Hatami by incorporating the teachings of Brighenti and knowledge common in the art, such that the arrival time determination also incorporates historical information and the method is stored as a program on a memory. 
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver’s deviation, which can be used to determine unsafe driving conditions ([0050]). One of ordinary skill in the art would have 

In regards to claim 12, However, Brighenti teaches instantaneous position and vehicle information for the current road segment is stored in buffer memory ([0025]), which may be reset and wiped after the vehicle reaches the endpoint of the segment ([0030]). As such, data on the current segment is aggregated in buffer memory. Brighenti also teaches the current driving behavior may be classified as abnormal when the number of road sections driven along abnormally in the last time or space interval of known duration or length exceeds a given threshold ([0042]). This is a time block associated with the aggregated data and may be a predetermined duration or length, including a most recent time period.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the apparatus estimating and controlling arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti such that the apparatus also  determines the instantaneous position and vehicle information which is stored in buffer memory for each road segment and the buffer memory is wiped when the analysis of the current road segment is completed, including a time or distance interval of known duration or length, and this information may be transmitted when queried and used to refine an estimated time of arrival.
The motivation to do so is that, as acknowledged by Brighenti, this apparatus does not require large memory capacity and is therefore cheap and easy to implement using largely already available systems ([0048]).

In regards to claim 13, Brighenti teaches determining a mean path or path along a segment of road between two end points and comparing the current instantaneous vehicle position and dynamic 
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the apparatus estimating and controlling the arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti, such that the arrival time determination also compares the vehicle characteristics and position with the determined mean characteristics and pattern, and the transmission frequency can again be altered as before, which includes returning to a default or preset transmission frequency that must have been set beforehand. 
The motivation to do so is that, as acknowledged by Brighenti, this comparison provides a way to reference a personal driving history that can be used to easily identify when the driver is unsafe or in an abnormal situation ([0050]).

In regards to claim 14, Hatami, as modified by Brighenti, teaches the apparatus of claim 13, wherein the apparatus is further caused to: 
reconfigure the transmitting device to transmit the data at the dynamic data transmission frequency from the default data transmission frequency based on detecting that the vehicle has arrived at the end node. ([0024] frequency of querying may be adjusted based on how close to the destination the vehicle or vehicle are. The destination may be an endpoint.)

In regards to claim 15, Hatami teaches a non-transitory computer-readable storage medium, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform: (Fig 2A, 2B, [0015], performs method in figures when queried by computer or processing device)

configuring the transmitting device to transmit data from the vehicle at the dynamic data transmission frequency. ([0023] time interval of location querying may be determined based on distance or time to destination. [0016] location reporting device which reports own and other vehicle location. One of ordinary skill would have understood location reporting device is configured based on the time interval.)
Hatami also teaches the estimated time to arrival at a destination may be determined ([0023]). One of ordinary skill would have understood a destination may be then end of a road segment.
Hatami does not teach: 
calculating an estimated time of arrival at an end node of a road segment from a beginning node of the road segment based on historical traversal time data for the road segment; 
However, Brighenti teaches using historical information and an associated starting point and end point of a road section and determining deviation from normal operations along that section ([0019], [0026]). This may include observing time and position ([0016], [0017]). 
Additionally, while not explicitly stated, one of ordinary skill in the art would have understood that the method of Hatami is likely stored on a non-transitory computer-readable medium, including instructions for executing the method. 

The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver’s deviation, which can be used to determine unsafe driving conditions ([0050]). One of ordinary skill in the art would have recognized that the method would not be particularly useful if it was not stored on a computer readable medium, and similarly would not be commercially viable.

In regards to claim 18, However, Brighenti teaches instantaneous position and vehicle information for the current road segment is stored in buffer memory ([0025]), which may be reset and wiped after the vehicle reaches the endpoint of the segment ([0030]). As such, data on the current segment is aggregated in buffer memory. Brighenti also teaches the current driving behavior may be classified as abnormal when the number of road sections driven along abnormally in the last time or space interval of known duration or length exceeds a given threshold ([0042]). This is a time block associated with the aggregated data and may be a predetermined duration or length, including a most recent time period.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the instructions estimating and controlling arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti, such that instructions also cause the instantaneous position and vehicle information to be stored in buffer memory for each road segment and the buffer memory to be wiped when the analysis of the current road segment is 
The motivation to do so is that, as acknowledged by Brighenti, this does not require large memory capacity and is therefore cheap and easy to implement using largely already available systems ([0048]).

In regards to claim 19, Brighenti teaches determining a mean path or path along a segment of road between two end points and comparing the current instantaneous vehicle position and dynamic characteristics to an abnormal driving characteristics threshold ([0037], [0025], [0026]). The mean path is a predicted location based on the estimated time of arrival.
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the instructions estimating and controlling the arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti, such that the arrival time determination also compares the vehicle characteristics and position with the determined mean characteristics and pattern, and the transmission frequency can again be altered as before, which includes returning to a default or preset transmission frequency that must have been set beforehand. 
The motivation to do so is that, as acknowledged by Brighenti, this comparison provides a way to reference a personal driving history that can be used to easily identify when the driver is unsafe or in an abnormal situation ([0050]).

In regards to claim 20, Hatami, as modified by Brighenti teaches the non-transitory computer-readable storage medium of claim 19, wherein the apparatus is caused to further perform: 


In regards to claim 21, Hatami, as modified by Brighenti, teaches the method of claim 1, wherein the reduced dynamic data transmission frequency is set to reduce data and battery consumption of the transmitting device. ([0022] if the system relies on handheld devices, it may attempt to minimize the battery loss by selecting an optimal mode of querying. One of ordinary skill would have understood this involves the focus of this disclosure, adjusting the frequency of transmission.)

In regards to claim 22, Brighenti teaches determining the at least start and end point dynamic characteristics and determining if they fall within a historical pre-set number of standard deviations about a mean value determined from previous traversals of a similar road segment ([0040]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the method of estimating and controlling arrival time of Hatami, such that arrival time is used as another dynamic characteristic with which a mean and standard deviation can be calculated, and this information can then be used to determine a more refined estimate of arrival time. 
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver’s deviation, which can be used to determine unsafe driving conditions ([0050]).

In regards to claim 23, Hatami, as modified by Brighenti, teaches the method of claim 1, wherein the dynamic data transmission frequency is coupled with a dynamic location sampling rate, and wherein 

In regards to claim 24, Brighenti teaches the time dependent position of the vehicle may be determined ([0025]), and then this, along with other dynamic characteristics, are compared with a historical mean pattern along the current road section ([0026]) and if they are above a threshold value, driving is considered abnormal ([0027]). As such, this context of difference of the predicted location beyond the threshold distance from the current location is present in Brighenti. Further, one of ordinary skill would have understood from this information that when it is determined that the vehicle is not traveling at the predicted path, then an estimate of time based on the predicted path must not be fully accurate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the method of estimating and controlling arrival time of Hatami, such that it can be determined that a vehicle has deviated from a predicted, mean path when the dynamic characteristics of the vehicle at an instantaneous point in time are found to be above a predetermined threshold distance from the historical mean pattern, and this can indicate how accurate the mean pattern is with respect to the current vehicle path and conditions. 
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver’s deviation, which can be used to determine unsafe driving conditions ([0050]).

In regards to claim 25, Brighenti teaches determining the at least start and end point dynamic characteristics and determining if they fall within a historical pre-set number of standard deviations about a mean value determined from previous traversals of a similar road segment ([0040]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the system of estimating and controlling arrival time of Hatami, such that arrival time is used as another dynamic characteristic with which a mean and standard deviation can be calculated, and this information can then be used to determine a more refined estimate of arrival time. 
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver’s deviation, which can be used to determine unsafe driving conditions ([0050]).

In regards to claim 26, Brighenti teaches determining the at least start and end point dynamic characteristics and determining if they fall within a historical pre-set number of standard deviations about a mean value determined from previous traversals of a similar road segment ([0040]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the medium estimating and controlling arrival time of Hatami, such that arrival time is used as another dynamic characteristic with which a mean and standard deviation can be calculated, and this information can then be used to determine a more refined estimate of arrival time. 
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver’s deviation, which can be used to determine unsafe driving conditions ([0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Raviv et al. (US 20180018835) teaches adjusting the timing of GPS events based on the past and future maneuvers.
Akiyama et al. (US 20160138930) teaches adjusting the frequency of notifications based on the distance of a vehicle from a destination.
Kim et al. (US 20160055605) teaches adjusting the frequency of determining the estimated time of arrival based on various factors.
McGraven et al. (US 20140278070) teaches modifying the frequency of a process to estimate arrival time of a frequently traveled route, incorporating traffic.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661